1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN HANS LAKE,                                   Case No. 19cv1558-MMA (RBM)
12                                      Plaintiff,
                                                         ORDER RE: DISMISSAL PURSUANT
13                        vs.                            TO FEDERAL RULE OF CIVIL
     COUNTY OF SAN DIEGO, et al.,                        PROCEDURE 4(m)
14
15                                   Defendants.
16
17
18
19
20         Plaintiff Steven Hans Lake, while detained at the San Diego County Sheriff
21   Department’s George Bailey Detention Facility (“GBDF”) located in San Diego,
22   California, and proceeding pro se, filed a civil rights complaint pursuant to 42 U.S.C. §
23   1983 against Defendants County of San Diego and the GBDF Medical Director, alleging
24   violation of his constitutional right to adequate medical care. See Doc. No. 1. Defendant
25   County of San Diego moved to dismiss Plaintiff’s claims pursuant to Federal Rule of
26   Civil Procedure 12(b)(6). See Doc. No. 11. Plaintiff did not file a response to the
27   motion. On December 17, 2019, the Court granted the County’s unopposed motion. See
28   Doc. No. 13. The Court further ordered Plaintiff to show cause why this action should
                                                     1
                                                                              19cv1558-MMA (RBM)
1    not be dismissed as to Defendant GBDF Medical Director for failure to serve this
2    defendant with the summons and complaint pursuant to Federal Rule of Civil Procedure
3    4(m). See id. To date, Plaintiff has not filed a response to the Court’s December 17,
4    Order, and the time in which to do so has expired.1
5           As the Court noted in its previous order, Defendant GBDF Medical Director is the
6    only named defendant in this action besides Defendant County of San Diego. Plaintiff’s
7    attempt to serve the GBDF Medical Director was unsuccessful. See Doc. No. 10. “If a
8    defendant is not served within 90 days after the complaint is filed, the court – on motion
9    or on its own after notice to the plaintiff – must dismiss the action without prejudice
10   against that defendant or order that service be made within a specified time.” Fed. R.
11   Civ. P. 4(m).
12          Under the mailbox rule, Plaintiff filed this action on July 22, 2019. The time
13   period to effectuate service under Rule 4(m) has expired, and Plaintiff has failed to
14   demonstrate good cause for his failure to serve the GBDF Medical Director.
15          Accordingly, based on Plaintiff’s failure to effectuate service of the complaint and
16   summons on Defendant GBDF Medical Director, the sole remaining defendant in this
17   action, the Court DISMISSES the action in its entirety without prejudice. See Walker v.
18   Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994) (holding that an incarcerated pro se plaintiff
19   proceeding in forma pauperis must provide the marshal with sufficient information
20
21   1
      The Court notes that the Clerk of Court has been unable to serve Plaintiff via U.S. Mail with the
22   Court’s most recent orders. The mail has been returned to the Court by the San Diego County Sheriff’s
     Department with notations indicating that Plaintiff has been released from custody. See Doc. Nos. 14,
23   15. A search of the Sheriff’s online inmate locator system demonstrates that Plaintiff is no longer in
     custody. See https://apps.sdsheriff.net/wij/WijList.aspx?LastName=Lake&FirstName=Steven (last
24   visited 2/11/2020). Pursuant to this District’s Local Rules, “[a] party proceeding pro se must keep the
25   court and opposing parties advised as to current address.” SD CivLR 83.11.b. Plaintiff has failed to do
     so, which ultimately could serve as an additional ground upon which to dismiss this action without
26   prejudice. See id. (“If mail directed to a pro se plaintiff by the clerk at the plaintiff's last designated
     address is returned by the Post Office, and if such plaintiff fails to notify the court and opposing parties
27   within 60 days thereafter of the plaintiff's current address, the court may dismiss the action without
     prejudice for failure to prosecute.”). In any event, because dismissal is appropriate under Rule 4(m), the
28   Court need not wait to dismiss this action pursuant to its Local Rules and may dismiss the action now.
                                                          2
                                                                                            19cv1558-MMA (RBM)
1    necessary for service), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472
2    (1995). The Court DIRECTS the Clerk of Court to enter judgment accordingly and
3    close the case.
4          IT IS SO ORDERED.
5    DATE: February 12, 2020              _______________________________________
                                          HON. MICHAEL M. ANELLO
6
                                          United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
                                                                           19cv1558-MMA (RBM)
